2016 IL App (1st) 140030
                                             No. 1-14-0030
                                                                                       Fifth Division
                                                                                       March 4, 2016

     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                    )
     THE PEOPLE OF THE STATE OF ILLINOIS,           )   Appeal from the Circuit Court
                                                    )   of Cook County.
           Plaintiff-Appellee,                      )
                                                    )   No. 89 CR 15497
     v.                                             )
                                                    )   The Honorable
     DARRYL CHRISTIAN,                              )   Diane Cannon,
                                                    )   Judge Presiding.
           Defendant-Appellant.                     )
                                                    )
     ______________________________________________________________________________

                JUSTICE GORDON delivered the judgment of the court, with opinion.
                Presiding Justice Reyes and Justice Lampkin concurred in the judgment and opinion.

                                               OPINION

¶1         The instant appeal arises from a postconviction proceeding pursuant to the Illinois

        Torture Inquiry and Relief Commission Act (Act) (775 ILCS 40/1 et seq. (West 2010)). In

        2011, defendant Darryl Christian filed a petition before the Torture Inquiry and Relief

        Commission (Commission), claiming that he had been tortured into confessing to the murder

        of his stepmother in 1989, a crime for which he was convicted and sentenced to 55 years in

        the Illinois Department of Corrections (IDOC), even though he claimed he was innocent.

        After reviewing defendant’s petition, the Commission determined that sufficient evidence

        existed to warrant judicial review pursuant to the Act. Defendant’s petition was assigned to a
     No. 1-14-0030


        judge in the circuit court of Cook County, where an evidentiary hearing occurred. After the

        evidentiary hearing, the circuit court found that there was no credible evidence that defendant

        was entitled to any relief on his torture claim and, accordingly, denied defendant’s petition.

        Defendant appeals, raising an issue of first impression in this court, namely, whether the

        findings of the Commission are entitled to any preclusive effect before the circuit court.

        Alternatively, defendant argues that the circuit court’s findings were against the manifest

        weight of the evidence. For the reasons that follow, we affirm.

¶2                                         BACKGROUND

¶3         The instant appeal concerns a question of law about the effect of the Commission’s

        findings, as well as review of the circuit court’s finding that there was no credible evidence

        to support defendant’s torture claim. The evidence before the circuit court included all of the

        prior court proceedings in defendant’s case, so we set them forth here in order to properly

        analyze whether the circuit court’s decision was against the manifest weight of the evidence.

        We provide only the detail that is necessary for resolution of the instant appeal.

¶4         In summary, in 1989, defendant was charged with first degree murder in connection with

        the death of his stepmother. After being arrested, defendant allegedly made a statement to a

        police detective and an assistant State’s Attorney confessing to the crime. Defendant filed a

        motion to suppress the statement, claiming that the detectives interrogating him had struck

        him in the jaw and threatened to further abuse him if he did not confess. Defendant’s motion

        to suppress was denied, and defendant was ultimately convicted of the murder and sentenced

        to 55 years in the IDOC. Defendant unsuccessfully filed a direct appeal, two postconviction

        petitions, and a petition for writ of habeas corpus before the federal district court. In 2011,

        defendant filed a claim of torture before the Commission. After conducting a formal inquiry,


                                                     2
     No. 1-14-0030


         the Commission concluded that there was sufficient evidence to merit judicial review and

         referred the claim to the circuit court for further consideration. The circuit court conducted an

         evidentiary hearing, after which it concluded that defendant was not entitled to any relief

         under the Act.

¶5                                         I. Defendant’s Arrest and Trial

¶6            On July 20, 1989, defendant was indicted for first degree murder in connection with the

         death of his stepmother on June 24, 1989. According to the police report, 1 Officer Roland

         Hunter was called to the scene by the Chicago fire department and, upon his arrival, was met

         by defendant. Defendant informed Hunter that he had left for work at 10 p.m. on June 23,

         1989, and had returned home at approximately 10 a.m. and discovered his stepmother dead in

         the living room. Detective Michael Cummings also interviewed defendant, who told

         Cummings that he had been at a neighbor’s house all night watching television with friends,

         arriving there between 10 and 11 p.m. on June 23 and leaving at 8 a.m. on June 24 to

         exercise in a nearby park, returning home at 10 a.m. and discovering his stepmother’s body.

         Cummings interviewed the neighbors, one of whom stated that defendant came to his home

         between 10 and 11 p.m. and smoked cocaine with the neighbor and the neighbor’s sister until

         2 to 2:30 a.m., at which point defendant left.

¶7            According to the police report, defendant agreed to accompany Cummings to Area 2

         Violent Crimes headquarters to be questioned further. Cummings read defendant his Miranda

         rights (Miranda v. Arizona, 384 U.S. 436 (1966)), which defendant said he understood.

         Defendant chose to speak with Cummings and confessed to Cummings that he had killed his

         stepmother during an argument. Defendant told Cummings that he and his stepmother had

              1
                The parties stipulated to the admission of the police report during the evidentiary hearing before the
     circuit court on defendant’s torture claim.

                                                                3
     No. 1-14-0030


         argued because she wanted him to move out because he was not doing any chores around the

         house. Defendant stated that he was not leaving and his stepmother said that she would force

         him out, going to the kitchen and obtaining a large kitchen knife. Defendant grabbed her

         wrist and removed the knife from her hand, then began stabbing her. He pushed her away and

         she fell to the floor. Defendant dropped the knife and left. Defendant later returned to the

         house and retrieved the knife and also kicked out the basement window to make it look like

         someone had broken into the house. Defendant drove away and threw the knife into some

         bushes while he was driving, then drove back home and called the police. Before the police

         arrived, he removed his bloodied gym shoes and hid them under the rear porch. 2

¶8           According to the police report, after giving that account, defendant was placed under

         arrest and the felony review unit of the State’s Attorney’s office was notified. Assistant

         State’s Attorney (ASA) Dave Fischer interviewed defendant, who gave him a written

         statement.

¶9           Defendant’s statement stated, in relevant part:

                      “Darryl said that he’d been down the block watching TV with his friends when he

                  decided to go home. He went to his home and got into an argument with his

                  mother;[3] she wanted him to leave because he did not do housework that she thought

                  he should do. Darryl said that he refused to leave, and the argument continued. His

                  mother went into the kitchen and got a large knife; she then came back to where

                  they’d been arguing. Darryl took the knife from his mother, stabbed her once with it,

                  and pushed her away. She fell to the floor, and the knife was dropped beside her.

             2
                The knife was never recovered, but a pair of gym shoes was recovered from underneath the rear porch.
     The parties stipulated that the gym shoes had human blood on them.
              3
                The victim is referred to both as defendant’s stepmother and as his mother throughout the record.
     According to his presentence investigation report, defendant stated that he had been adopted by the victim and her
     husband, and that defendant’s adoptive father passed away in 1974.

                                                              4
       No. 1-14-0030


                       Darryl said that he then left the house, returned for a while to his friend’s house

                 down the street, and then went walking. He returned to the house he’d shared with his

                 mother around 9:30 and took her car for a ride, throwing the knife he’d stabbed her

                 with into weeds at 76th St. and South Chicago. Darryl also broke a window at the

                 house and then called the Chicago police.

                       Darryl is 33 years old and received his G.E.D. in the United States Army. He

                 reads, writes, and speaks English. Darryl has been well treated while in police

                 custody. Det. Cummings has given him cigarettes and lunch and coffee. No one has

                 threatened Darryl nor promised him anything in return for this statement. Darryl

                 appears and sounds free from alcohol and drugs and tells us that he is in fact sober

                 and in control of his thoughts at this time. Darryl has told us that he is sorry about

                 what happened between himself and his mother last night.”

¶ 10         Prior to trial, defendant filed a motion to suppress the statement he had allegedly made

          confessing to the crime, claiming, inter alia, that “the statements sought to be suppressed

          were obtained as a result of physical coercion illegally directed against the defendant and that

          such statements were, therefore, involuntary in violation of the 5th and 14th Amendments to

          the United States Constitution.” Specifically, the motion claimed that “[defendant] was hit by

          one of the *** Detectives.”

¶ 11         At the suppression hearing, ASA Fischer testified that on June 24, 1989, he was working

          in the felony review unit at the State’s Attorney’s office and was called to Area 2 to speak

          with Detective Cummings. After he spoke with Cummings, he reviewed paperwork and then

          had a conversation with defendant in an interview room. Fischer entered the room with

          Cummings and observed defendant sitting on a bench in the interview room. Fischer


                                                        5
       No. 1-14-0030


          introduced himself, explaining that he was an attorney with the State’s Attorney’s office and

          did not represent defendant. He then advised defendant of his Miranda rights, which

          defendant stated he understood. Defendant then spoke to Fischer about the crime for

          approximately 15 minutes. At the end of that conversation, Fischer asked defendant whether

          he wished to have a court reporter take his statement or if he would rather have a summarized

          statement written by Fischer. Defendant chose the written statement, so Fischer and

          Cummings left the interview room and Fischer drafted a three-page summary of defendant’s

          confession.

¶ 12         After he had drafted the statement, Fischer and Cummings returned to the interview

          room, where Fischer showed the draft to defendant. While Fisher had previously established

          that defendant had obtained a GED, he nevertheless asked defendant to read the beginning of

          the document out loud, which defendant did. Defendant then signed the written Miranda

          warnings at the beginning of the document and was asked to read the rest of the statement

          silently. On the second page, defendant pointed out that there was an incorrect time written in

          the summary, so Fischer corrected the time and Fischer, Cummings, and defendant initialed

          the correction. After defendant had finished reviewing the statement, Fischer, Cummings,

          and defendant signed each page of the statement. When Fischer and Cummings were exiting

          the interview room, Fischer waved Cummings away and stuck his head back into the

          interview room to ask defendant if everything was all right; defendant responded that it was.

          Fischer testified that he had also asked defendant if everything was all right prior to taking

          his statement and defendant responded that it was.

¶ 13         Fischer testified that at no time did he or anyone in his presence strike defendant or use

          any type of physical coercion on him. Fischer also observed defendant eating a lunch from


                                                      6
       No. 1-14-0030


          McDonald’s. Fischer further testified that he did not observe any injuries on defendant and

          that defendant did not ask him for medical attention.

¶ 14         Detective Lawrence Nitsche testified at the suppression hearing that on June 24, 1989, he

          was employed as a detective in the Chicago police department, assigned to Area 2 Violent

          Crimes. He was assigned to investigate the victim’s homicide and arrived at the scene at

          approximately 12:15 p.m. He observed the crime scene for 10 to 15 minutes, then left with

          defendant and Detective Cummings in an unmarked police vehicle and returned to Area 2

          headquarters. They returned to Area 2 about 10 to 15 minutes later and defendant was placed

          in an interview room on the second floor, after which Nitsche began working on paperwork

          for an unrelated assignment. Nitsche did not have any contact with defendant until

          approximately 4:15 p.m. when he assisted Cummings in escorting defendant to the lockup.

          Nitsche testified that neither he nor anyone in his presence struck defendant.

¶ 15         Detective Cummings testified at the suppression hearing that on June 24, 1989, he was a

          detective assigned to Area 2 Violent Crimes and at approximately 11:30 a.m. received an

          assignment to investigate the victim’s homicide. When he arrived, he observed the scene,

          spoke to the beat officer, and spoke with defendant. He also spoke with some other

          individuals living nearby, after which he returned to the scene and asked defendant to

          accompany him to Area 2; they left at approximately 12:30 p.m., along with Detective

          Nitsche. When they arrived at Area 2 at approximately 12:45 p.m., he and Nitsche escorted

          defendant to the second floor and Cummings asked defendant to sit in one of the interview

          rooms. A few minutes later, Cummings entered the interview room where defendant was

          sitting and advised him of his Miranda rights, which defendant indicated that he understood.

          Defendant and Cummings then had a conversation for approximately 10 minutes, after which


                                                       7
       No. 1-14-0030


          Cummings told defendant he was under arrest, left the room, and called the felony review

          unit of the State’s Attorney’s office. While they were waiting for the felony review unit,

          Cummings gave defendant coffee, smoked a cigarette with him, and took him to the

          bathroom. He asked defendant if he was hungry and when defendant responded that he was,

          Cummings gave defendant a lunch purchased from McDonald’s.

¶ 16         Cummings testified that ASA Fischer arrived at approximately 1:30 p.m., and they both

          went into the interview room. Fischer introduced himself to defendant and again advised

          defendant of his Miranda rights, which defendant stated he understood. Defendant then had a

          conversation with Fischer for approximately 5 to 10 minutes, then Fischer asked defendant

          whether he would be willing to give a handwritten or court-reported statement. Defendant

          stated that he wished to provide a handwritten statement and Cummings and Fischer left the

          room and Fischer wrote out the statement. Cummings and Fischer then reentered the

          interview room at approximately 2:15 p.m. and gave the statement to defendant. Fischer

          asked defendant to read the heading and Miranda warnings out loud, which defendant did.

          Defendant then continued reading the statement and pointed out an error, which Fischer

          corrected, and all three initialed the correction. After defendant finished reviewing the

          statement, he, Fischer, and Cummings all signed each page. Fischer and Cummings then left

          the room, and Fischer motioned Cummings away and stuck his head back into the interview

          room. Cummings testified that he and Fischer were the only ones who ever entered the

          interview room and that neither he nor anyone in his presence ever struck defendant in any

          manner.




                                                     8
       No. 1-14-0030


¶ 17          The trial court denied defendant’s motion to suppress, finding that “he was not in fact

          physically coerced in any way. He was not beaten, hit, kicked or whatever by any of the

          police officers or by the assistant state’s attorney.”

¶ 18          The matter proceeded to a jury trial, where defendant was convicted of first degree

          murder and was sentenced to 55 years in the IDOC. At trial, ASA Fischer testified

          consistently with his testimony at the suppression hearing. Officer Hunter testified

          consistently with the account stated in the police report that defendant had informed him that

          he had been at work from 10 p.m. on June 23 until 10 a.m. the following morning. Detective

          Cummings also testified consistently with the account stated in the police report and with his

          testimony at the suppression hearing. Defendant did not present any evidence and did not

          testify on his own behalf.

¶ 19                                           II. Prior Appeals

¶ 20          Defendant appealed his conviction, arguing that (1) the trial court abused its discretion by

          failing to ask prospective jurors two questions about defendant’s drug use and the victim’s

          age; (2) the prosecutor made improper remarks during rebuttal argument which deprived

          defendant of a fair trial; and (3) the trial court erred in denying defendant’s motion for a new

          trial based on ineffective assistance of counsel. People v. Christian, No. 1-91-0758, at 1

          (1993) (unpublished order under Supreme Court Rule 23). We affirmed the trial court’s

          judgment. Christian, No. 1-91-0758, at 1.

¶ 21          With respect to defendant’s argument concerning improper remarks during rebuttal

          argument, defendant argued that “the prosecutor made improper rebuttal to defense counsel’s

          argument that the defendant’s confession was induced by police coercion.” Christian, No. 1-

          91-0758, at 4. We rejected defendant’s argument, finding that “[w]ithin the context of the


                                                         9
       No. 1-14-0030


          trial as a whole, the prosecutor’s comments do not represent remarks so prejudicial that

          defendant’s fundamental right to a fair trial was violated. The strongest evidence against

          defendant was his signed statement. The circumstances surrounding the statement do not hint

          of police abuse. The defendant voluntarily went to the police station, ate lunch one hour later,

          and signed a statement within the next hour. When asked, defendant stated he was free from

          drugs and alcohol and did not complain to Assistant State’s Attorney Fischer about

          mistreatment by the police. Most importantly, defense counsel failed to offer any evidence of

          police abuse. He only argued police abuse in closing argument.” Christian, No. 1-91-0758, at

          5.

¶ 22           With respect to defendant’s ineffective assistance of counsel claims, defendant argued

          that trial counsel should have called alibi and character witnesses to testify on his behalf.

          Christian, No. 1-91-0758, at 5. We rejected defendant’s argument, finding that defense

          counsel’s decisions were matters of trial strategy, and noting that “[i]n this case, defense

          counsel interviewed Tiwana Alexander, an alleged alibi witness, and the trial judge was

          aware of the interview. Ms. Alexander was also available during the trial. Yet, defense

          counsel chose not to call her as a witness. Defense counsel further chose not to call character

          witnesses. Decisions whether character and alibi witnesses will be called are matters which

          defense counsel must decide for every trial as a part of strategy. We believe that the trial

          court understood these matters clearly pertained to trial strategy.” Christian, No. 1-91-0758,

          at 6.

¶ 23           On February 15, 1994, defendant filed a pro se postconviction petition, which was

          dismissed by the trial court at the first stage. On appeal, defendant’s appointed counsel filed a

          motion for leave to withdraw as appellate counsel and filed a brief in support of the motion


                                                       10
       No. 1-14-0030


          pursuant to Pennsylvania v. Finley, 481 U.S. 551 (1987), in which appellate counsel stated

          that he had reviewed the trial record and concluded that there were no arguable bases for

          collateral relief. People v. Christian, No. 1-94-1595, at 1-2 (1995) (unpublished order under

          Supreme Court Rule 23). After reviewing the record and the briefs, we found no issues of

          arguable merit and, consequently, permitted appointed counsel to withdraw and affirmed the

          judgment of the trial court. Christian, No. 1-94-1595, at 2.

¶ 24         On July 24, 1997, defendant filed a petition for writ of habeas corpus in the federal

          district court, in which he claimed that his “involuntary confession to the police on June 24,

          1989 was in violation of his fifth amendment right to the federal constitution and therefore

          the confession should have been suppressed.” On April 7, 1998, defendant’s petition was

          denied by the district court.

¶ 25         On October 17, 2003, defendant filed a pro se successive postconviction petition, which

          was supplemented on November 1, 2006, after appointment of counsel. One of the claims in

          the successive petition was that defendant was entitled to an evidentiary hearing regarding

          police misconduct that coerced his confession, because the state of the law had changed since

          defendant’s trial and there was newly discovered evidence. The successive petition claimed

          that since the appellate court decision on defendant’s first postconviction petition, there was

          new case law concerning police brutality claims at Area 2, citing People v. Patterson, 192 Ill.
2d 93 (2000), and People v. Cannon, 293 Ill. App. 3d 634 (1997); defendant’s pro se petition

          also referred to an Office of Professional Standards (OPS) report finding a systemic practice

          of torturing suspects at Area 2. The petition also pointed to two appellate court decisions in

          which the conduct of detectives Cummings and Nitsche had been at issue. The petition

          argued that “[b]ased upon petitioner’s sworn assertions against Cummings and Nitsche,


                                                      11
       No. 1-14-0030


          changes in applicable law, and [the] backgrounds of Cummings and Nitsche at Area Two, a

          new hearing on the voluntariness of the confession attributed to petitioner is now needed.”

          Defendant’s petition was dismissed at the second stage. On appeal, defendant’s appointed

          counsel filed a motion for leave to withdraw as appellate counsel pursuant to Pennsylvania v.

          Finley, 481 U.S. 551 (1987), and we granted counsel’s motion and affirmed the trial court.

          People v. Christian, No. 1-07-2482 (2009) (unpublished order under Supreme Court Rule

          23).

¶ 26                                 III. Torture Claims Under the Act

¶ 27                                    A. Commission Proceedings

¶ 28          On May 2, 2011, defendant filed a claim of torture before the Commission. Defendant

          claimed that on June 24, 1989, “I was struck extremely hard in the face, dazed and confused

          while being screamed at to give a false confession to the [assistant] States Attorney, and

          threaten[ed] [that] if I did not do it, the abuse would continue. So I gave the false statement to

          end the abuse. Which is the only evidence used to convict me. I am an innocent man falsely

          incarcerated.” (Emphasis in original.)

¶ 29          On June 13, 2012, the Commission issued its case disposition, which stated that “it is the

          decision of the Commission that, by a preponderance of the evidence, there is sufficient

          evidence of torture to conclude the Claim is credible and merits judicial review for

          appropriate relief.” The Commission stated that its decision was based on the following

          findings of fact.

¶ 30                                 1. Commission’s Findings of Fact

¶ 31          On June 24, 1989, defendant telephoned the Chicago police and ambulance from his

          stepmother’s home and stated that he had arrived at the home and discovered that she had


                                                       12
       No. 1-14-0030


          been stabbed to death. Area 2 detectives Michael Cummings and Lawrence Nitsche were

          among the police personnel responding to the scene; while Jon Burge had been transferred

          from Area 2 to Area 3 the year before, the detectives had worked at Area 2 while Burge was

          there. While at the scene, defendant was questioned concerning his activities prior to

          discovering the body and was then taken to Area 2 after being informed that the people he

          mentioned did not support his account. “During the questioning of [defendant] at Area 2, the

          Detectives screamed and yelled at [defendant], and Cummings struck [defendant] very hard

          in the face. [Defendant] was also threatened with further beatings if he did not agree to

          confess.” Defendant signed a three-page confession written by an ASA and was later indicted

          for the murder of his stepmother in the circuit court of Cook County.

¶ 32         Defendant filed a motion to suppress his confession, “alleging that he was struck and

          confessed as a result.” Although he swore to the contents of the motion, defendant was not

          called as a witness at the hearing, nor did the defense present any other witnesses or evidence

          in support of the motion. The ASA who had taken defendant’s statement testified at the

          hearing that within a period of 45 to 60 minutes after arriving at Area 2, he was briefed by

          the detectives about the case; interviewed defendant, who orally confessed; wrote up the

          confession from memory because he had not taken any notes; and reviewed the written

          confession with defendant, which was then corrected and signed.

¶ 33         According to the Commission:

                       “Since the motion to suppress was heard, the following evidence has emerged:

                          a. In 1990 the Office of Professional Standards of the Chicago Police

                       Department concluded after an internal investigation that there had been systemic




                                                      13
       No. 1-14-0030


                       abuse at Area 2 for over 10 years. The Report was not released publicly until

                       1992.

                          b. On November 12, 1991, Jon Burge was suspended, and on February 11,

                       1993, the Police Board of the City of Chicago separated him from his position as

                       a Commander with the Department of Police after finding him guilty of abusing

                       Andrew Wilson at Area 2 in 1982.

                          c. In 2002 Chief Cook County Criminal Court Judge Paul Biebel appointed a

                       Special State’s Attorney to investigate allegations of torture by police officers

                       under the command of Burge at Areas 2 and 3 to determine if any criminal

                       prosecutions were warranted. Although the 2006 Report concluded that the statute

                       of limitations barred any criminal prosecutions, the Report found that ‘[t]here are

                       many other cases which lead us to believe that the claimants were abused’.

                       [Citation.] On the occasion of the Report’s release, the Special State’s Attorney

                       stated that he believed the abuse was an ‘ongoing’ practice, and had occurred in

                       approximately half of the 148 cases which were investigated. [Citation.]”

¶ 34         At trial, “the prosecution’s case against [defendant], apart from the confession, was very

          weak.” The Commission pointed to the appellate court order affirming defendant’s on direct

          appeal, in which we noted that “ ‘[t]he strongest evidence against defendant was his signed

          statement.’ ” (quoting People v. Christian, No. 1-91-0758 (1993) (unpublished order under

          Supreme Court Rule 23)). The Commission also specifically noted that it was “not finding

          that [defendant] is necessarily factually innocent of the offense, only that the weakness of the

          case against [defendant] gave added incentive to coerce a confession to bolster that case.”

          The Commission noted that there were no eyewitnesses to the offense; the murder weapon


                                                       14
       No. 1-14-0030


          was not recovered; and the only physical evidence of note was a pair of gym shoes recovered

          from under the front porch, which had a small amount of blood on the outside of the left heel.

          Although the serology analysis was able to classify it as human blood, it was not identified as

          the blood of either the victim or defendant, and the shoes were not even identified as

          defendant’s other than through the confession. Defendant did not testify at trial and the

          defense presented no evidence on his behalf.

¶ 35         The Commission found that there were “major inconsistencies between the confession

          and other evidence in the case.” For instance, the confession did not mention the gym shoes;

          the confession stated that defendant stabbed the victim one time, but the medical examiner’s

          report stated that she was stabbed 24 times; and the confession stated where the murder

          weapon was supposedly left but the police did not recover the knife, even though the

          confession was made only about 14 hours after the murder occurred. The Commission also

          found that “[t]here is a question whether the police even tried to recover [the murder

          weapon]. Although the police testified at trial that they did, none of the police reports

          document any attempt to do so.”

¶ 36         The Commission also found that “[t]here [were] other problems with the prosecution’s

          case.” The police took custody of the clothes defendant was wearing at the house, but there

          was no blood on them even though the victim was stabbed 24 times and there was testimony

          she was discovered lying in a pool of blood; the clothes were also not introduced at the trial.

          The Commission noted that “[a]lthough [defendant] could have changed his clothes after

          committing the stabbing, the confession makes no mention of this.” The Commission further

          noted that the confession stated that defendant broke a window in the basement to make it

          look like an intruder committed the murder, but there was no blood or glass in the victim’s


                                                      15
       No. 1-14-0030


          vehicle, although the confession stated that defendant drove the vehicle afterward to the spot

          where he said he threw the knife, and there was also no blood on the glass from the basement

          window.

¶ 37         The Commission found that at the sentencing hearing, defendant spoke for the first time

          in the entire case and challenged the prosecution’s theory that he stabbed the victim because

          he was angry that she wanted him to move out because he was not doing housework.

          Defendant stated that he had not been angry or argued with the victim and had in fact paid for

          her funeral and burial expenses himself. The Commission noted that “[a]lthough that

          statement was not investigated or corroborated at the time, the [Commission’s] investigation

          has revealed that [defendant] did pay the sum of $2,198.00 for funeral and burial expenses.”

          The Commission found that “[a]lthough it could be argued that [defendant] paid out of guilt

          and remorse for what he had done, this is a very large sum of money in 1989 for somebody in

          [defendant’s] economic situation who was in jail to boot. It seems highly unlikely that

          somebody who had done what [defendant] was convicted of doing would be bothered so

          much by guilt and remorse that he would pay a funeral bill of that amount.”

¶ 38         The Commission found that defendant presented a version of the same coercion claim he

          was making before the Commission in his first pro se postconviction petition filed in 1994, in

          which he argued that the use of an involuntary confession violated due process and that his

          confession was contradicted by other evidence in the case. The Commission noted that the

          petition was denied on procedural grounds without reaching the merits of the argument.

          Defendant presented the claim again more fully in his second pro se postconviction petition

          filed in 2003, citing the Office of Professional Standards reports and the decisions of the

          Illinois Supreme Court in People v. Patterson, and the Illinois Appellate Court in People v.


                                                     16
       No. 1-14-0030


          Cannon. The pro se petition was later supplemented by a petition filed by appointed counsel,

          but these were also dismissed on procedural grounds without an evidentiary hearing and

          without reaching the merits of the claim.

¶ 39                                   2. Commission’s Conclusions

¶ 40         Based on the above findings of fact, the Commission found that “[t]his Claim exhibits

          many of the standard characteristics of coerced, false confession cases. The confession itself

          is very cursory in nature: it only totals three pages, including the advice of rights, and only a

          little over one page even relates to the facts of the case. The testimony of the ASA

          concerning the manner in which the confession was obtained is far from convincing. The

          confession omits any reference to important facts, such as the gym shoes, and conflicts with

          others, such as the number of times the victim was stabbed.”

¶ 41         The Commission further found that “[t]he prosecution’s case without the confession is

          almost nil. There were no eyewitnesses. There was no physical evidence other than the gym

          shoes, and the small amount of blood on them was not linked to either the victim or

          [defendant]. There was no blood on [defendant’s] clothing.”

¶ 42         The Commission found that “[t]he quality of [defendant’s] legal representation was very

          poor. For no apparent reason, [defendant] did not testify at the hearing on the motion to

          suppress and no other evidence was introduced, so other than cross-examination there was

          nothing presented to support the motion. [Defendant] did not testify at trial and no evidence

          was introduced on his behalf. There is no indication that any investigation was conducted to

          discover exculpatory evidence, such as the funeral home information. This was obtained over

          20 years later, indicating that a contemporary investigation would likely have produced

          additional exculpatory evidence.”


                                                       17
       No. 1-14-0030


¶ 43         The Commission noted that “[defendant] has consistently asserted his coercion Claim

          from the time of his motion to suppress, which was filed in February of 1990, through his

          present filing with the [Commission] in May, 2011.”

¶ 44         The Commission concluded that “the Claim is credible based upon a preponderance of

          the evidence, and merits judicial review for consideration of appropriate relief.”

¶ 45                                   B. Circuit Court Proceedings

¶ 46         On June 20, 2013, defendant filed a petition for relief under the Act based on the

          Commission’s finding that defendant’s claims of torture were credible, which he

          supplemented on July 1, 2013, with the legislative history of the Act.

¶ 47         Prior to the hearing on defendant’s petition, defendant gave a discovery deposition, in

          which he testified that both detectives Cummings and Nitsche interrogated him, with “a lot of

          accusations, screaming and hollering, and profanity, accusing me of it.” Defendant denied

          committing the crime and “after a while—it’s been like maybe a few hours going backwards

          and forth with the bickering, hollering and screaming. I just shut up. It was like around

          maybe 10 or 15 minutes after that, they were still hollering and then bam. Cummings hit me.

          And then I just dropped my head.” He testified that Cummings told him that “you better tell

          [the ASA] that you did this,” and “went to go do it again, threatening.” When the ASA

          entered the room, defendant told the ASA “[y]eah, I did it,” and the ASA and the detectives

          left. Defendant testified that the bulk of the statement was fabricated and “I didn’t say

          anything like that.”

¶ 48         The circuit court conducted an evidentiary hearing on defendant’s torture claim on

          October 9, 2013. Defendant testified on his own behalf that he was incarcerated for the first

          degree murder of his stepmother. Defendant testified that on the morning of June 24, 1989,


                                                      18
       No. 1-14-0030


          he came home from spending the night at a friend’s house and discovered the victim lying on

          the floor in a pool of blood. It appeared that she was not breathing, so defendant

          “[i]mmediately” called the police and paramedics. A short time after the police and

          paramedics arrived, detectives Cummings and Nitsche also arrived on the scene. The two

          detectives took defendant to the kitchen and asked defendant where he had been overnight.

          Defendant explained that he had been up the street at his friend’s house, and the detectives

          left. The detectives returned approximately 10 to 15 minutes later, telling him that they had

          spoken with his friend, who denied that defendant had been there. The detectives asked

          defendant why he was lying to them, which defendant denied, and they placed defendant in

          handcuffs.

¶ 49         After defendant was placed in handcuffs, he was placed in a police vehicle and driven to

          Area 2 headquarters, where he was taken to a small room and handcuffed to a ring on the

          wall. When the detectives returned a few minutes later “it was like *** their whole demeanor

          had changed.” The detectives screamed at defendant and accused him of committing the

          crime for 45 minutes to an hour, after which Detective Cummings “reared back and he hit

          me, he hit me so hard I almost passed out.” The detectives then continued with their

          accusations and Cummings informed defendant that “a guy outside [in] the hall is a state’s

          attorney and if you don’t tell him you did this it will continue.” Defendant testified that by

          “it,” he understood the detective to mean “[t]he beating.”

¶ 50         Defendant testified that a man then entered the room and identified himself as working in

          the State’s Attorney’s office. Defendant confirmed to the ASA that he was able to read and

          write and had a GED. The ASA asked defendant what had happened, and defendant “looked

          up, and [the detectives] were just standing there behind him.” Defendant informed the ASA


                                                      19
       No. 1-14-0030


          “yeah, I did it,” and everyone left the room, returning approximately 20 to 30 minutes later

          with some papers that they instructed defendant to sign. Defendant testified that he had never

          described the situation written up in the papers as his statement to either the detectives or to

          the ASA. Defendant admitted to signing the statement, but testified that he was not given the

          opportunity to read it over and was not advised of his Miranda rights. Defendant testified that

          he would not have signed the statement if he had not been hit by the detective.

¶ 51         Defendant testified that he was held in Area 2 for over four hours, during which time he

          had not been given anything to eat or drink, had not been given an opportunity to use the

          washroom, and had not been given any cigarettes to smoke.

¶ 52         On cross-examination, defendant admitted that his attorney had filed a motion to suppress

          defendant’s statement on February 26, 1990, but that the motion did not claim that the

          detectives had threatened defendant for over an hour. However, his motion to suppress did

          claim that defendant had been hit by one of the detectives, but did not specify where.

          Defendant further admitted that he had filed a direct appeal of his conviction, which did not

          challenge his statement as being the product of coercion, but testified that he had not

          reviewed the appellate brief and had no “say-so in what they file. It was just sent to me after

          the fact.” Defendant also admitted that his postconviction petition had no allegations

          concerning the detectives threatening him or hitting him, nor did the petition for a writ of

          habeas corpus that he filed in federal court. On redirect examination, defendant testified that

          his postconviction petition and petition for writ of habeas corpus included allegations that his

          confession was involuntary. Defendant also admitted on cross-examination that he had

          written several letters to the then-State’s Attorney indicating that some individuals in the

          IDOC had fabricated torture claims.


                                                      20
       No. 1-14-0030


¶ 53         Defendant also testified that he never testified before the Commission and did not call

          any witnesses before the Commission, nor was he present for any such hearing. Defendant

          testified that the proceeding before the circuit court was the first time he had appeared in

          court since his 1990 trial.

¶ 54         After defendant’s testimony, the circuit court admitted the following defense exhibits into

          evidence: (1) a notice of filing and certificate of service of the Commission’s findings; (2)

          defendant’s written statement; (3) a copy of the medical examiner’s postmortem report; (4)

          four crime scene photos; (5) the police report completed by detectives Cummings and

          Nitsche, to which the State stipulated; (6) defendant’s written allocution at the time he was

          sentenced; and (7) a copy of every postconviction petition filed by defendant. The defense

          then rested.

¶ 55         In the State’s case in chief, Fischer, the former ASA who had taken defendant’s

          statement, testified that in June 1989, he was an ASA assigned to the felony review unit. On

          June 24, 1989, at approximately 12:30 or 1 p.m., he received an assignment to go to Area 2

          and speak with Detective Cummings. When he arrived at Area 2, he spoke with Detective

          Cummings, reviewed some reports, and then went to an interview room to speak with

          defendant; defendant, Cummings, and Fischer were the only individuals present in the room.

          Fischer introduced himself to defendant and read defendant his Miranda rights, which

          defendant indicated he understood. Fischer then asked defendant whether he wanted to

          discuss the case, and defendant gave him a verbal statement. Fischer then left the room and

          drafted a written summary of defendant’s statement; the initial meeting with defendant took

          approximately 10 to 15 minutes. When he finished writing the summary, Fischer again met

          with Detective Cummings, who accompanied him into the interview room.


                                                     21
       No. 1-14-0030


¶ 56         Fischer gave defendant the written summary that Fischer had prepared, and asked him to

          read it and make any corrections that were necessary. He asked defendant to read the

          beginning of the statement out loud in order to verify defendant’s literacy, which he did.

          Fischer identified a copy of the written statement, which had his, defendant’s, and Detective

          Cummings’ signatures on it. Fischer also identified an area of the statement in which

          defendant had made a correction; he testified that defendant brought the error to his attention

          and he struck out the incorrect language and inserted the correct language. Fischer testified

          that all of the information contained within the statement came from defendant.

¶ 57         Fischer testified that Detective Cummings had taken McDonald’s food in to defendant

          prior to Fischer’s meeting with defendant. He further estimated that he was standing three to

          five feet from defendant and did not notice any bruising or marks on defendant’s face. After

          Fischer spoke with defendant, Detective Cummings left the room and once he was out of

          earshot, Fischer asked defendant whether “everything [was] all right” and defendant made a

          positive verbal response.

¶ 58         Fischer testified that he had testified as to the circumstances surrounding the statement

          both at the hearing on defendant’s motion to suppress and at defendant’s trial. He confirmed

          that his testimony at both of those proceedings was truthful and accurate. Fischer testified

          that he had not been contacted by the Commission concerning defendant’s torture claim.

¶ 59         After Fischer’s testimony, the circuit court admitted the following State exhibits into

          evidence, all of which were admitted without objection: (1) defendant’s written motion to

          suppress his statement; (2) defendant’s direct appeal; (3) defendant’s 1994 postconviction

          petition; (4) defendant’s 1997 petition for writ of habeas corpus filed in federal court; (5)

          defendant’s statement; (6) and (7) November 2005 correspondence between defendant and


                                                      22
       No. 1-14-0030


          the then-Cook County State’s Attorney; (8) a transcript of Fischer’s testimony at defendant’s

          suppression hearing; (9) a transcript of Detective Nitsche’s testimony at defendant’s

          suppression hearing; (10) a transcript of Detective Cummings’ testimony at defendant’s

          suppression hearing; (11) a transcript of Fischer’s trial testimony; (12) defendant’s torture

          claim form that was filed with the Commission on May 2, 2011; and (13) a transcript of

          defendant’s September 17, 2013, deposition concerning his torture claims. The State then

          rested.

¶ 60         On November 25, 2013, the circuit court denied defendant relief on his torture claim. The

          court’s order provided:

                       “This court finds there is absolutely no credible evidence that Darryl Christian is

                    entitled to any relief whatsoever on his claim of torture.

                       Darryl Christian gave four different versions of his actions with regard to the

                    murder of Lottie Anderson prior to being charged. He testified under oath he never

                    made the statement he signed. No credible evidence exists that Mr. Christian was ever

                    slapped before he gave his final version of the events leading up to the murder. It

                    should be noted that final statement made by Mr. Christian minimizes his actions.

                       Any relief would be a miscarriage of justice. Based on the evidence heard and

                    received, relief is denied.”

          This appeal follows.

¶ 61                                               ANALYSIS

¶ 62         On appeal, defendant raises an issue of first impression in this court, namely, whether the

          findings of the Commission are entitled to any preclusive effect before the circuit court.




                                                         23
       No. 1-14-0030


          Alternatively, defendant argues that the circuit court’s findings were against the manifest

          weight of the evidence.

¶ 63                                I. Effect of the Commission’s Findings

¶ 64         We first consider defendant’s arguments concerning the effect of the Commission’s

          findings on the circuit court, an issue of first impression before this court. Defendant argues

          that the Commission’s findings are granted preclusive effect based on the doctrines of

          collateral estoppel and law of the case. In order to analyze this issue, it is first necessary to

          discuss the Act and its provisions.

¶ 65                          A. Torture Inquiry and Relief Commission Act

¶ 66         The Act became law on August 10, 2009, and took effect the same day; it has not been

          amended since its enactment. 775 ILCS 40/99 (West 2010). The purpose of the Act is to

          “establish[] an extraordinary procedure to investigate and determine factual claims of torture

          related to allegations of torture.” 775 ILCS 40/10 (West 2010). Under the Act, a “ ‘[c]laim of

          torture’ means a claim on behalf of a living person convicted of a felony in Illinois asserting

          that he was tortured into confessing to the crime for which the person was convicted and the

          tortured confession was used to obtain the conviction and for which there is some credible

          evidence related to allegations of torture committed by Commander Jon Burge or any officer

          under the supervision of Jon Burge.” 775 ILCS 40/5(1) (West 2010). The Act applies to

          claims of torture filed not later than August 10, 2014—five years after the effective date of

          the Act. 775 ILCS 40/70 (West 2010).

¶ 67         The Act established the Commission, which is an independent commission under the

          Illinois Human Rights Commission for administrative purposes. 775 ILCS 40/15(a) (West

          2010). The Commission consists of eight voting members: one is to be a retired circuit court


                                                       24
       No. 1-14-0030


          judge, one is to be a former prosecuting attorney, one is to be a law school professor, one is

          to be engaged in the practice of criminal defense law, one is to be a former public defender,

          and three are to be members of the public who are not attorneys and are not officers or

          employees of the judicial branch. 775 ILCS 40/20(a) (West 2010). The members of the

          Commission are appointed by the governor, with the advice and consent of the senate, for

          three-year terms. 775 ILCS 40/20(a), 25(a) (West 2010). The Commission’s duties include

          establishing the criteria and screening process to be used to determine which cases are

          accepted for review by the Commission; to conduct inquiries into claims of torture; to

          coordinate the investigation of cases accepted for review by the Commission; and “[t]o

          prepare written reports outlining Commission investigations and recommendations to the trial

          court at the completion of each inquiry.” 775 ILCS 40/35 (West 2010).

¶ 68         A claim of torture may be referred to the Commission by any court, person, or agency.

          775 ILCS 40/40(a) (West 2010). The Commission may, in its discretion, either informally

          screen and dispose of a case summarily or grant a formal inquiry of the claim. 775 ILCS

          40/40(a) (West 2010). The Commission may only conduct a formal inquiry if the convicted

          person first signs an agreement waiving his or her procedural safeguards and privileges,

          including the right against self-incrimination; agrees to cooperate with the Commission; and

          agrees to provide full disclosure regarding inquiry requirements of the Commission. 775

          ILCS 40/40(b) (West 2010). If a formal inquiry regarding the torture claim is granted, the

          Commission’s director shall use all due diligence to notify the victim, explain the inquiry

          process, and notify the victim that he or she has the right to present his or her views or

          concerns throughout the Commission’s investigation. 775 ILCS 40/40(c) (West 2010).




                                                     25
       No. 1-14-0030


¶ 69            In conducting its inquiry, the Commission “may use any measure provided in the Code of

           Civil Procedure and the Code of Criminal Procedure of 1963 to obtain information necessary

           to its inquiry.” 775 ILCS 40/40(d) (West 2010). The Commission may also issue subpoenas

           or other process to compel the attendance of witnesses and the production of evidence;

           administer oaths; petition the circuit court for enforcement of process or for other relief; and

           prescribe its own rules of procedure. 775 ILCS 40/40(d) (West 2010).

¶ 70            At the completion of the Commission’s inquiry, the director reports the results and his or

           her recommendation to the full Commission. 2 Ill. Adm. Code 3500.375(i), adopted at 35 Ill.

           Reg. 15125 (eff. Aug. 25, 2011). 4 The director’s written report is to summarize all the

           relevant evidence, include the reasons for the recommendation, and present any other matters

           necessary for the Commission to make an informed decision regarding the claim. 2 Ill. Adm.

           Code 3500.375(i), adopted at 35 Ill. Reg. 15125 (eff. Aug. 25, 2011). After “all relevant

           evidence” is presented to the full Commission, the Commission may, in its discretion,

           conduct a hearing. 775 ILCS 40/45(a) (West 2010).

¶ 71            At the hearing, “all relevant evidence from the formal inquiry shall be presented to the

           full Commission in summary form as part of the Director’s report and recommendation.” 2

           Ill. Adm. Code 3500.380(a)(1), adopted at 35 Ill. Reg. 15125 (eff. Aug. 25, 2011). The

           director shall also present any additional evidence the Commission has elected to consider,

           unless the Commission orders otherwise. 2 Ill. Adm. Code 3500.380(a)(2), adopted at 35 Ill.

           Reg. 15125 (eff. Aug. 25, 2011).

¶ 72            After the hearing, the full Commission votes “to establish further case disposition.” 775

           ILCS 40/45(c) (West 2010). “If 5 or more of the 8 voting members of the Commission
                4
                  The Act’s regulations have been amended once. 38 Ill. Reg. 18988 (eff. Sept. 19, 2014). However, we cite
       the regulations that were in effect at the time of defendant’s torture claim and the Commission’s disposition of that
       claim.

                                                                26
       No. 1-14-0030


           conclude by a preponderance of the evidence that there is sufficient evidence of torture to

           merit judicial review, the case shall be referred to the Chief Judge of the Circuit Court of

           Cook County by filing with the clerk of court the opinion of the Commission with supporting

           findings of fact, as well as the record in support of such opinion, with service on the State’s

           Attorney in non-capital cases and service on both the State’s Attorney and Attorney General

           in capital cases.” 775 ILCS 40/45(c) (West 2010). “If less than 5 of the 8 voting members of

           the Commission conclude by a preponderance of the evidence that there is sufficient

           evidence of torture to merit judicial review, the Commission shall conclude there is

           insufficient evidence of torture to merit judicial review. The Commission shall document that

           opinion, along with supporting findings of fact, and file those documents and supporting

           materials with the court clerk in the circuit of original jurisdiction, with a copy to the State’s

           Attorney and the chief judge.” 5 775 ILCS 40/45(c) (West 2010).

¶ 73           With respect to postcommission judicial review, the Act provides: “If the Commission

           concludes there is sufficient evidence of torture to merit judicial review, the Chair of the

           Commission shall request the Chief Judge of the Circuit Court of Cook County for

           assignment to a trial judge for consideration. The court may receive proof by affidavits,

           depositions, oral testimony, or other evidence. In its discretion the court may order the

           petitioner brought before the court for the hearing. Notwithstanding the status of any other

           postconviction proceedings relating to the petitioner, if the court finds in favor of the

           petitioner, it shall enter an appropriate order with respect to the judgment or sentence in the

           former proceedings and such supplementary orders as to rearraignment, retrial, custody, bail

           or discharge, or for such relief as may be granted under a petition for a certificate of

               5
                 According to the Commission’s website, it has received over 200 claims. State of Illinois Torture Inquiry
       and Relief Commission, Mission and Procedure Statement, http://www.illinois.gov/tirc/Pages/default.aspx (last
       visited Mar. 1, 2016).

                                                               27
       No. 1-14-0030


           innocence, as may be necessary and proper.” 775 ILCS 40/50(a) (West 2010). The State’s

           Attorney or the State’s Attorney’s designee shall represent the State at the hearing before the

           assigned judge. 775 ILCS 40/50(b) (West 2010).

¶ 74           The Act provides that, “[u]nless authorized by this Act, the decisions of the Commission

           are final and are subject to review as final decisions under the provisions of the

           Administrative Review Law, and shall only be overturned if the court finds that they are

           against the manifest weight of the evidence.” 775 ILCS 40/55(a) (West 2010). In the case at

           bar, the State did not appeal the Commission’s findings.

¶ 75                           B. Preclusive Effect of the Commission’s Findings

¶ 76           As noted, on appeal, defendant argues that the Commission’s findings of fact must be

           given preclusive effect under the doctrines of collateral estoppel and law of the case. We note

           that the Act has never been interpreted by any court in this State, so our analysis on this issue

           is a matter of first impression. 6

¶ 77           In the case at bar, defendant primarily argues that “[u]nder the collateral estoppel

           doctrine, the state is precluded from re-litigating issues that have been determined by a final

           and valid judgment and thus the court may not revisit the finding by the [Commission] that

           the Defendant was tortured.” As an initial matter, it is important to clarify exactly what the

           Commission found. In his brief, defendant repeatedly states that the Commission found that

           he was tortured by the police officers. However, the Commission actually found only that

           “there is sufficient evidence of torture to conclude the Claim is credible and merits judicial

           review for appropriate relief.” Thus, the Commission found that there was sufficient evidence

               6
                 In People v. Whirl, 2015 IL App (1st) 111483, this court considered a petition that combined a
       postconviction petition with a petition for relief under the Act. However, we disposed of the issue based on the
       postconviction petition and did not analyze the Act. See Whirl, 2015 IL App (1st) 111483, ¶ 111 (“Because we have
       determined that Whirl is entitled to a new suppression hearing under the Postconviction Act, we need not address
       Whirl’s claim for the identical relief under the TIRC Act.”).

                                                              28
       No. 1-14-0030


          to move forward with the case, as is its duty under the Act. See 775 ILCS 40/45(c) (West

          2010) (“If 5 of more of the 8 voting members of the Commission conclude by a

          preponderance of the evidence that there is sufficient evidence of torture to merit judicial

          review, the case shall be referred to the Chief Judge of the Circuit Court of Cook County

          ***.”).

¶ 78          While the Act is unusual in that a claim of torture is considered first by the Commission

          and then by the circuit court, an analogy that is helpful in understanding the framework is

          drawn by the Commission itself on its website. There, the Commission states that “[i]f a

          matter is referred to [the circuit] court, a claimant can receive what is referred to in Illinois as

          a ‘third stage post-conviction hearing.’ This means that the claimant can have a full court

          hearing before a judge to show by a preponderance of the evidence that his confession was

          coerced.” State of Illinois Torture and Relief Commission, Mission and Procedure Statement,

          http://www.illinois.gov/tirc/Pages/default.aspx (last visited Mar. 1, 2016). See also Whirl,

          2015 IL App (1st) 111483, ¶ 51 (in its motion to dismiss, “[t]he State conceded that the

          judicial review contemplated under the TIRC Act is akin to a third-stage evidentiary hearing

          under the Postconviction Act”). Thus, thinking about the process of a torture claim through

          the lens of the more common postconviction process shows that the initial screening of the

          claim is roughly comparable to the first stage, the Commission’s inquiry and

          recommendations are the second stage, and the circuit court hearing is the third stage

          evidentiary hearing. Each stage serves a type of gatekeeping function, screening out claims

          until the circuit court is presented with those claims that are most likely to be meritorious.

¶ 79          Thus, when the Commission issues a disposition of a torture claim, it is simply finding

          that there is sufficient evidence to proceed to the next step, namely, a hearing before the


                                                        29
       No. 1-14-0030


          circuit court. The Commission is not asked to make a final determination as to whether a

          claimant in fact proved that he was tortured, as defendant implies. The question we must

          determine is whether this finding is entitled to any preclusive effect at the next stage of the

          proceedings before the circuit court.

¶ 80         “The doctrine of collateral estoppel prevents the relitigation of issues resolved in earlier

          causes of action.” State Building Venture v. O’Donnell, 239 Ill. 2d 151, 158 (2010). Its

          applicability is a question of law that we review de novo. State Building Venture, 239 Ill. 2d

          at 158. De novo consideration means we perform the same analysis that a trial judge would

          perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).

¶ 81         “Collateral estoppel is an equitable doctrine and its application is governed by certain

          general principles.” Gumma v. White, 216 Ill. 2d 23, 38 (2005). Our supreme court has

          explained that “the minimum threshold requirements for the application of collateral estoppel

          are: (1) the issue decided in the prior adjudication is identical with the one presented in the

          suit in question, (2) there was a final judgment on the merits in the prior adjudication, and (3)

          the party against whom estoppel is asserted was a party or in privity with a party to the prior

          adjudication.” Gumma, 216 Ill. 2d at 38.

¶ 82         Here, defendant argues that the “prior adjudication” in question was the Commission’s

          disposition of his torture claim. “The doctrine of collateral estoppel applies to prior decisions

          by administrative agencies that are adjudicatory, judicial, or quasi-judicial.” Pedersen v.

          Village of Hoffman Estates, 2014 IL App (1st) 123402, ¶ 42; Lelis v. Board of Trustees of the

          Cicero Police Pension Fund, 2013 IL App (1st) 121985, ¶ 30. “The party claiming collateral

          estoppel has the burden of establishing it by clear, concise, and unequivocal evidence.”




                                                       30
       No. 1-14-0030


          Pedersen, 2014 IL App (1st) 123402, ¶ 42. In the case at bar, we cannot find that defendant

          satisfied this burden and find that collateral estoppel does not apply for several reasons.

¶ 83                                       1. Not a Judicial Decision

¶ 84         First, the Commission’s decision is not the type of adjudicatory, judicial, or quasi-judicial

          decision to which collateral estoppel applies. For instance, in Osborne v. Kelly, 207 Ill. App.
3d 488, 491 (1991), the court found that the proceedings underlying the decision of the Board

          of Review were judicial in nature after examining the procedures for adjudicating disputed

          unemployment claims and concluding that “[t]he administrative determination of plaintiff’s

          claim was reached after a sufficiently extensive and adversarial hearing, conducted under

          oath and on the record.” See also John O. Schofield, Inc. v. Nikkel, 314 Ill. App. 3d 771, 783

          (2000) (finding that the decision of the Department of Mines and Minerals as to the

          plaintiff’s ownership interest was made in a proceeding that was adjudicatory, judicial, or

          quasi-judicial in nature, after examining the Department’s statutory authority and the

          procedures utilized at the hearing). By contrast, the court in Edmonds v. Illinois Workers’

          Compensation Comm’n, 2012 IL App (5th) 110118WC, ¶ 27, found that the decision of a

          district director with respect to claims under the federal Black Lung Benefits Act (30 U.S.C.

          § 901 et seq. (2000)) was investigative or administrative in nature rather than adjudicatory,

          due to “[t]he informal nature at the initial stage of the federal proceeding, coupled with the

          constraints placed on the nature of evidence that a claimant can initially submit in support of

          a claim for federal benefits.”

¶ 85         In the case at bar, the Act describes an investigative function for the Commission, not an

          adjudicatory or judicial one. The Act provides that the Commission’s duties include

          “conduct[ing] inquiries into claims of torture” (775 ILCS 40/35(2) (West 2010)), and


                                                        31
       No. 1-14-0030


          “prepar[ing] written reports outlining Commission investigations and recommendations to

          the trial court at the completion of each inquiry” (775 ILCS 40/35(5) (West 2010)). Once the

          claim form has been submitted, as well as the claimant’s waiver of rights, the Commission’s

          director conducts an informal inquiry into the claim, “consisting of taking all reasonable

          steps to interview the convicted person, interview any witnesses identified by the convicted

          person, and review any documents provided by the convicted person.” 2 Ill. Adm. Code

          3500.360, adopted at 35 Ill. Reg. 15125 (eff. Aug. 25, 2011). At the completion of the

          informal inquiry, the director may recommend that the Commission forego a formal inquiry

          and instead refer the case directly to the circuit court for appropriate relief. 2 Ill. Adm. Code

          3500.370(a), adopted at 35 Ill. Reg. 15125 (eff. Aug. 25, 2011).

¶ 86         If the matter proceeds to a formal inquiry, the director, acting on behalf of the

          Commission, may use any measure contained in the Code of Civil Procedure (735 ILCS

          5/101 et seq. (West 2010)) and the Code of Criminal Procedure of 1963 (725 ILCS 5/101-1

          et seq. (West 2010)) “to obtain information necessary to the inquiry,” including issuing and

          serving subpoenas or other process to compel the attendance of witnesses and the production

          of evidence; administering oaths; issuing written interrogatories; conducting oral depositions;

          conducting physical and/or psychological examinations of the convicted person to ascertain

          evidence of torture; hiring experts or other specialists as needed to assist the Commission in

          its inquiry; and conducting on-site visits to detention centers or other locations where torture

          is alleged to have taken place. 2 Ill. Adm. Code 3500.375(a), adopted at 35 Ill. Reg. 15125

          (eff. Aug. 25, 2011). The director then reports the results and his or her recommendation to

          the full Commission in a written report that “summarize[s] all the relevant evidence,

          includ[ing] the reasons for the recommendation, and present[s] any other matters necessary


                                                       32
       No. 1-14-0030


          for the Commission to make an informed decision regarding the claim.” 2 Ill. Adm. Code

          3500.375(i), adopted at 35 Ill. Reg. 15125 (eff. Aug. 25, 2011). The Commission may vote to

          decide the disposition of the case at that point or may choose to conduct an “evidentiary

          proceeding” to receive additional evidence. 2 Ill. Adm. Code 3500.375(i), adopted at 35 Ill.

          Reg. 15125 (eff. Aug. 25, 2011).

¶ 87         If the Commission chooses to conduct an evidentiary hearing, “all relevant evidence from

          the formal inquiry shall be presented to the full Commission in summary form as part of the

          Director’s report and recommendation.” 2 Ill. Adm. Code 3500.380(a)(1), adopted at 35 Ill.

          Reg. 15125 (eff. Aug. 25, 2011). Additionally, “[t]he Director shall present the additional

          evidence the Commission has elected to consider, unless the Commission orders otherwise.”

          2 Ill. Adm. Code 3500.380(a)(2), adopted at 35 Ill. Reg. 15125 (eff. Aug. 25, 2011). All

          testimony is to be taken under oath or affirmation, and all proceedings are to be recorded by

          audio and transcribed as part of the record. 2 Ill. Adm. Code 3500.380(a)(3), 3500.380(c),

          adopted at 35 Ill. Reg. 15125 (eff. Aug. 25, 2011). After hearing the evidence, the

          Commission votes to establish further case disposition, either referring the case to the circuit

          court or concluding there is insufficient evidence to merit judicial review. 775 ILCS 40/45(c)

          (West 2010).

¶ 88         Examining the procedures set forth by the Act and its regulations, we cannot find that the

          Act sets forth a judicial proceeding for purposes of collateral estoppel. The Act does not

          describe an adversarial proceeding but describes an investigation conducted by the

          Commission after the claimant has filed a claim of torture. While the Act provides that the

          claimant is entitled to an attorney prior to signing a waiver of his or her procedural rights and

          “throughout the formal inquiry” if such a formal inquiry is granted, the Act does not provide


                                                       33
       No. 1-14-0030


           either the claimant or the State any other rights. A hearing on the claimant’s torture claim is

           purely discretionary, and the Commission may refer a claim to the circuit court without such

           a hearing. See 2 Ill. Adm. Code 3500.370(a), adopted at 35 Ill. Reg. 15125 (eff. Aug. 25,

           2011) (referring a claim directly to the circuit court after an informal inquiry by the director);

           2 Ill. Adm. Code 3500.375(i), adopted at 35 Ill. Reg. 15125 (eff. Aug. 25, 2011) (referring a

           claim to the circuit court based on the director’s recommendation after conducting a formal

           inquiry). Furthermore, if a hearing is conducted, it is the director who presents evidence, not

           any party. Indeed, the State is not even entitled to notice of the Commission’s proceedings

           until after the Commission has issued a decision. See 775 ILCS 40/45(c) (West 2010)

           (providing for service on the State’s Attorney of the Commission’s opinion with supporting

           findings of fact). Thus, defendant’s claims in his brief that the Commission “hears opening

           and closing arguments from counsel” and “both the Defendant and the prosecution had an

           adequate opportunity to present witnesses and evidence” are without support in the language

           of the Act or its regulations. In fact, in the case at bar, the Commission heard no additional

           evidence prior to issuing its decision, much less argument from the parties. We cannot find

           that this is the kind of adjudicatory or judicial decision to which collateral estoppel applies.

¶ 89            In support of his argument that the Commission’s decision was a judicial one, defendant

           relies primarily on Crot v. Byrne, 646 F. Supp. 1245 (N.D. Ill. 1986), a federal district court

           case interpreting whether the Illinois Industrial Commission acted in a judicial capacity when

           denying the plaintiff’s workers’ compensation claim. We first note that, as a decision by a

           federal court interpreting Illinois law, Crot is at most persuasive authority and is not binding

           on this court. 7 In re Estate of Opalinska, 2015 IL App (1st) 143407, ¶ 26. More importantly,


                7
                   Curiously, on this issue, defendant’s brief relies almost entirely on federal law, with only one citation to
       an Illinois case.

                                                                  34
       No. 1-14-0030


          however, the procedures described in that case differ greatly from the procedures described

          in the Act at issue in the instant case.

¶ 90          The district court there noted that it was required to determine whether the agency’s

          procedures entailed the essential elements of an adjudication, including “adequate notice, the

          right of parties to present evidence on their own behalf and rebut evidence presented by the

          opposition, a formulation of issues of law and fact, a final decision, and the procedural

          elements necessary to conclusively determine the issue in question.” Crot, 646 F. Supp. at

          1255. Considering these factors, the court found that “[t]he rules and procedures utilized by

          the Illinois Industrial Commission to resolve workers’ compensation claims clearly entail the

          essential elements of an adjudication,” pointing to rules providing that (1) all parties receive

          notice of the hearing and an opportunity to present evidence on their own behalf and rebut

          evidence presented by the opposition; (2) only attorneys licensed to practice in Illinois may

          appear on behalf of parties; (3) parties may issue subpoenas to compel the attendance of

          witnesses and the production of documents at the hearings; (3) the Illinois Rules of Evidence

          apply in all proceedings; (4) evidence depositions may be taken pursuant to stipulation of the

          parties or order of the arbitrator; (6) attorneys are entitled to make opening and closing

          statements; and (7) arbitrator decisions are required to clearly state the legal and factual

          issues presented for resolution by the parties and state findings of fact and conclusions of law

          with regard to each issue presented. Crot, 646 F. Supp. at 1255-56. The court concluded that

          “[g]iven the procedural and evidentiary safeguards afforded claimants before the Industrial

          Commission, this Court has no doubt that the procedure utilized allows claimants a full and

          fair hearing.” Crot, 646 F. Supp. at 1256.




                                                       35
       No. 1-14-0030


¶ 91            By contrast, in the case at bar, the Act provides no such procedural and evidentiary

           safeguards, and does not entail the essential elements of an adjudication. As explained above,

           the parties are not entitled to present evidence on their own behalf or rebut evidence

           presented by the opposition; the State is not even afforded notice of any Commission

           proceedings until they have concluded. Furthermore, there is no indication that any

           evidentiary rules apply, with the Commission able to consider “all relevant evidence.” 775

           ILCS 40/45(a) (West 2010). The only evidentiary safeguard in place is the provision that

           “[a]ll State discovery and disclosure statutes in effect at the time of formal inquiry shall be

           enforceable as if the convicted person were currently being tried for the charge for which the

           convicted person is claiming torture.” 775 ILCS 40/40(f) (West 2010). Accordingly, the

           analysis in Crot is not applicable to the statute in the instant case, as the provisions of the two

           statutes are significantly different.

¶ 92            We are also not persuaded by defendant’s attempt to minimize the State’s argument by

           claiming that the State “waived its right to contest the procedures of the commission when it

           failed to petition for an administrative review of the commission’s findings.” Defendant fails

           to recognize that the State is not challenging the procedures of the Commission or the

           propriety of its findings; those challenges would properly be brought in an administrative

           review action, as defendant notes. 8 Instead, the State is simply highlighting the


                8
                  We note that the State pointed out at oral argument that it is not entirely clear whether the State has the
       right to appeal the Commission’s decision under section 55 of the Act (775 ILCS 40/55 (West 2010)) since, as we
       explain below, the State was not a party to the Commission’s proceedings. “ ‘[T]he interests that will justify an
       appeal by one not a party must be direct, immediate and substantial. It must be an interest which would be
       prejudiced by the judgment or benefit from its reversal.’ ” People v. Pine, 129 Ill. 2d 88, 95 (1989) (quoting In re
       Estate of Tomlinson, 65 Ill. 2d 382, 387 (1976)) (Secretary of State had standing to appeal trial court’s order
       directing it to issue judicial driving permits). See also In re O.H., 329 Ill. App. 3d 254, 257-58 (2002) (Department
       of Children and Family Services had standing to appeal trial court’s probation orders in delinquency cases); People
       v. White, 165 Ill. App. 3d 249, 253 (1988) (Department of Mental Health and Developmental Disabilities had
       standing to appeal trial court’s order requiring it to monitor compliance with conditions imposed on an individual
       found not guilty by reason of insanity who is conditionally released). But see Braglia v. McHenry County State’s

                                                                 36
       No. 1-14-0030


           Commission’s procedures in an attempt to argue that the procedures do not result in an

           adjudicatory or judicial proceeding. After our independent review of the procedures, we

           agree with the State. Accordingly, collateral estoppel would not apply to the Commission’s

           findings and the circuit court properly considered whether defendant was able to prove that

           he had been tortured by the police.

¶ 93                                       2. Elements of Collateral Estoppel

¶ 94            Furthermore, even if the Commission’s decision was the type of judicial or adjudicatory

           decision to which collateral estoppel could apply, defendant fails to demonstrate that the

           required elements of collateral estoppel are satisfied. As noted, our supreme court has

           explained that “the minimum threshold requirements for the application of collateral estoppel

           are: (1) the issue decided in the prior adjudication is identical with the one presented in the

           suit in question, (2) there was a final judgment on the merits in the prior adjudication, and (3)

           the party against whom estoppel is asserted was a party or in privity with a party to the prior

           adjudication.” Gumma, 216 Ill. 2d at 38. In the case at bar, none of these requirements is

           satisfied.

¶ 95            First, the issue decided by the Commission was not identical to the one presented to the

           circuit court, nor did it represent a final judgment on the merits. As noted, after either an

           informal or a formal inquiry, the Commission votes to determine, by a preponderance of the

           evidence, whether “there is sufficient evidence of torture to merit judicial review.” 775 ILCS

           40/45(c) (West 2010). If so, the case is referred to the circuit court. 775 ILCS 40/45(c) (West

           2010). The case is then assigned to a circuit court judge “for consideration” of the torture


       Attorney’s Office, 371 Ill. App. 3d 790, 795 (2007) (Department of State Police did not have standing to appeal trial
       court’s order directing it to issue a firearm owner’s identification card to the plaintiff). We have no need to decide
       whether the State would have had a right to appeal the Commission’s decision in the instant case, however, since
       the State did not seek such an appeal and the resolution of the question does not impact our analysis.

                                                                 37
       No. 1-14-0030


          claim. 775 ILCS 40/50(a) (West 2010). The circuit court may receive additional evidence

          and, if it “finds in favor of the petitioner, it shall enter an appropriate order.” 775 ILCS

          40/50(a) (West 2010). Thus, while the Commission is asked to determine whether there is

          enough evidence of torture to merit judicial review, the circuit court is asked to determine

          whether defendant has been tortured. These are two different issues determined by two

          different entities.

¶ 96          Defendant claims that “[t]here is nothing in the [Act], or in the legislative history of the

          act, which indicates that the Illinois General Assembly wanted the claimants to have to go

          through yet another round of proving their claims, when these claims had already been

          investigated, evaluated, analyzed, and ruled upon by the commission appointed by the

          governor and with the advice and consent of the Illinois State Senate.” However, we agree

          with the State that the Commission’s decision did not relieve defendant of the burden of

          proving before the circuit court that he had been tortured.

¶ 97          Defendant’s argument would render section 50 of the Act, which provides for

          postcommission judicial review, to be superfluous. “Statutes should be read as a whole with

          all relevant parts considered, and they should be construed, if possible, so that no term is

          rendered superfluous or meaningless.” In re Marriage of Kates, 198 Ill. 2d 156, 163 (2001)

          (citing Kraft, Inc. v. Edgar, 138 Ill. 2d 178, 189 (1990), and Advincula v. United Blood

          Services, 176 Ill. 2d 1, 16-17, 26 (1996)). Section 50 specifically provides that, once the case

          is assigned to the circuit court, “[t]he court may receive proof by affidavits, depositions, oral

          testimony, or other evidence. In its discretion the court may order the petitioner brought

          before the court for the hearing.” 775 ILCS 40/50(a) (West 2010). If, as defendant argues, the

          issues before the Commission and the circuit court are identical and the circuit court is barred


                                                       38
       No. 1-14-0030


          from deciding the question, there would be no need for a hearing in which the court could

          receive additional evidence. Defendant’s interpretation of the Act flies in the face of the

          express language of the statute and we will not interpret the Act in that way.

¶ 98         The process of considering the torture claim set forth under the Act also demonstrates

          why the Commission’s decision referring the case to the circuit court was not a final

          judgment on the merits for the purposes of collateral estoppel. “A final judgment is a

          determination of the issues presented which ascertains and fixes absolutely and finally the

          rights of the parties.” Gallaher v. Hasbrouk, 2013 IL App (1st) 122969, ¶ 23 (citing

          Hernandez v. Pritikin, 2012 IL 113054, ¶ 47). In the case at bar, the Commission’s

          disposition did not finally ascertain or fix the rights of any of the parties. The Commission’s

          disposition simply sent the case onto its next step in the circuit court. While the Act is

          somewhat unusual in that the proceedings before the Commission were concluded but the

          case itself was not, reaching back to the analogy to a postconviction petition is helpful. What

          the Commission did was analogous to finding that a postconviction petition could advance to

          the third stage. No one argues that the second-stage finding is a final judgment on the merits

          that precludes the consideration of the merits of the issue at the third stage. Likewise, here,

          the Commission’s finding that the case should proceed to the circuit court does not bar the

          circuit court from conducting its evidentiary hearing.

¶ 99         Additionally, the State, the party against whom the estoppel is asserted, was not a party to

          the Commission’s proceeding. As noted, the first time that the Act mentions notice to the

          State is when the Commission has issued its disposition. 775 ILCS 40/45(c) (West 2010).

          The Act also provides that the State is represented at the hearing before the circuit court, but

          contains no such provision for any hearing before the Commission. 775 ILCS 40/50(b) (West


                                                      39
        No. 1-14-0030


           2010). Thus, the State was not a party during any of the Commission’s proceedings and

           collateral estoppel cannot apply. We again note that defendant’s claims that “both the

           Defendant and the prosecution had an adequate opportunity to present witnesses and

           evidence” are not supported by the language of the Act or its regulations, which do not afford

           any of these rights.

¶ 100         Defendant argues that since the Commission is a creation of the State, “[i]f it is a state

           agency that is conducting the investigation and making the findings, then it is impossible to

           say that the state was not part of the proceeding.” This argument fundamentally

           misunderstands the nature of the Commission. The Commission is an independent

           commission, categorized under the Illinois Human Rights Commission for administrative

           purposes. 775 ILCS 40/15(a) (West 2010). The Commission is not a part of the State’s

           Attorney’s office and does not act on behalf of either party when it conducts its investigation.

           If we accepted defendant’s argument, we would be saying that the State is a party to every

           decision issued by an administrative agency in this State, regardless of whether the State had

           any interest in the matter at hand or was even notified about the issue. That is a broad

           proposition we are not willing to accept, nor has defendant provided any legal authority for

           this sweeping generalization. Instead, courts have consistently found that the mere fact that

           two entities are both State agencies does not mean that they are in privity for purposes of res

           judicata or collateral estoppel, and at least one court has rejected an argument similar to

           defendant’s. See Hayes v. State Teacher Certification Board, 359 Ill. App. 3d 1153, 1164

           (2005) (rejecting the plaintiff’s argument that the Illinois State Board of Education (ISBE),

           who issued the decision being appealed, and the State Superintendent were in privity, finding

           that the School Code required the ISBE to perform certain neutral and ministerial functions


                                                       40
        No. 1-14-0030


           with regard to employment-dismissal proceedings and that the ISBE was not an adversarial

           or interested party in its cases); People v. Jones, 301 Ill. App. 3d 608, 611 (1998) (finding the

           State was not estopped from pursuing a criminal prosecution where it was not a party to the

           Department of Corrections’ disciplinary proceeding and it was not afforded a full and fair

           opportunity to litigate the issue). See also, e.g., Pedersen, 2014 IL App (1st) 123402, ¶ 46

           (“The fact that both a municipality and a pension board are public entities is not enough to

           establish they are the same parties or are in privity for the purpose of collateral estoppel.”);

           Hannigan v. Hoffmeister, 240 Ill. App. 3d 1065, 1076 (1992) (“We are not prepared to accept

           the plaintiff’s argument that the parties are the same because [the University of Illinois and

           the State Universities’ Retirement System] were both State agencies.”). But see Gumma v.

           White, 345 Ill. App. 3d 610, 618 (2003) (finding the State was a party at both proceedings for

           collateral estoppel purposes where the State participated in both proceedings, once through

           the State’s Attorney’s office and once through the Secretary of State’s office). Thus, none of

           the three requirements for collateral estoppel are satisfied.

¶ 101         As a final matter, in addition to all of the reasons set forth above, collateral estoppel

           would not apply in the instant case because “the doctrine extends only to the facts and

           conditions that existed when the original judgment was entered.” Gallaher, 2013 IL App

           (1st) 122969, ¶ 26 (citing Consiglio v. Department of Financial & Professional Regulation,

           2013 IL App (1st) 121142, ¶ 44). In the case at bar, after the Commission issued its

           disposition, the case was referred to the circuit court, which conducted an evidentiary

           hearing. At the hearing, the circuit court heard the testimony of two witnesses, including

           defendant, who had not testified before the Commission and who had never testified during

           the proceedings leading up to his conviction. Thus, the Commission’s decision could not act


                                                        41
        No. 1-14-0030


           as collateral estoppel with respect to evidence that was not before it. See Gallaher, 2013 IL

           App (1st) 122969, ¶ 26 (where a statute had been amended since the first case, “[t]he 2010

           order could not act as collateral estoppel with respect to a statute it did not construe”).

¶ 102         For all of the reasons set forth above, we find that collateral estoppel did not apply to the

           Commission’s disposition of defendant’s torture claim.

¶ 103                                         3. Law of the Case

¶ 104         For similar reasons, we find defendant’s arguments concerning law of the case to be

           equally unpersuasive. Defendant argues that “[a]s law of the case, the [Commission’s]

           finding that Defendant was tortured controls all of [defendant’s] post-conviction relief.”

           “[T]he law of the case doctrine bars relitigation of an issue previously decided in the same

           case.” Krautsack v. Anderson, 223 Ill. 2d 541, 552 (2006). However, in the case at bar, as we

           have explained above, the issue before the Commission was not the same issue that was

           before the circuit court. The Commission was required to determine whether sufficient

           evidence existed for the torture claim to proceed to the circuit court for a hearing. By

           contrast, the circuit court was required to consider whether defendant had proven that he was

           tortured by the police officers. Since these are not the same issues, there can be no

           “relitigation of an issue previously decided in the same case.” Krautsack, 223 Ill. 2d at 552.

           Consequently, the law of the case doctrine is not applicable.

¶ 105                              II. Propriety of Circuit Court’s Findings

¶ 106         As his second basis for appeal, defendant argues that the circuit court’s order denying

           him relief under the Act was against the manifest weight of the evidence. The parties agree

           that we should review the circuit court’s decision under the manifestly erroneous standard,

           which “represents the typical appellate standard of review for findings of fact made by a trial


                                                         42
        No. 1-14-0030


           judge.” People v. Coleman, 183 Ill. 2d 366, 384-85 (1998). This deference reflects “the

           understanding that the post-conviction trial judge is able to observe and hear the witnesses at

           the evidentiary hearing and, therefore, occupies a ‘position of advantage in a search for the

           truth’ which ‘is infinitely superior to that of a tribunal where the sole guide is the printed

           record.’ ” Coleman, 183 Ill. 2d at 384 (quoting Johnson v. Fulkerson, 12 Ill. 2d 69, 75

           (1957)). A circuit court’s decision is manifestly erroneous if it contains an error that is

           “ ‘ “clearly evident, plain, and indisputable.” ’ ” People v. Morgan, 212 Ill. 2d 148, 155

           (2004) (quoting People v. Johnson, 206 Ill. 2d 348, 360 (2002), quoting People v. Ruiz, 177
Ill. 2d 368, 384-85 (1997)).

¶ 107         In the case at bar, after an evidentiary hearing, the circuit court entered an order finding

           that “there is absolutely no credible evidence that Darryl Christian is entitled to any relief

           whatsoever on his claim of torture.” The court further found:

                        “Darryl Christian gave four different versions of his actions with regard to the

                  murder of Lottie Anderson prior to being charged. He testified under oath he never

                  made the statement he signed. No credible evidence exists that Mr. Christian was ever

                  slapped before he gave his final version of the events leading up to the murder. It

                  should be noted that final statement made by Mr. Christian minimizes his actions.

                        Any relief would be a miscarriage of justice. Based on the evidence heard and

                  received, relief is denied.”

           We cannot find that the circuit court’s findings were against the manifest weight of the

           evidence.

¶ 108         First, defendant argues that the circuit court’s finding that defendant “gave four different

           versions of his actions” concerning the murder was “absolutely without any basis in the


                                                       43
        No. 1-14-0030


           record whatsoever.” However, as the State points out, (1) Officer Hunter testified at

           defendant’s trial that defendant told him that he had left for work at 10 p.m. on June 23 and

           did not return until 10 a.m. the next morning; (2) Detective Cummings testified at

           defendant’s trial that defendant told him at the scene that he had been with friends from 10

           p.m. until 8 a.m.; (3) Detective Cummings testified at defendant’s trial that after questioning

           at Area 2, defendant admitted that he had an argument with his mother that resulted in his

           stabbing her more than once; and (4) ASA Fischer testified at defendant’s trial that defendant

           told him that defendant and his mother had argued and that, while trying to take the knife his

           mother held away, his mother received one stab wound. Thus, there is a basis in the record

           for the circuit court’s finding and we cannot find that it was against the manifest weight of

           the evidence.

¶ 109         Defendant next challenges the circuit court’s finding that defendant “testified under oath

           he never made the statement he signed.” While defendant admits that “this is technically

           true,” he argues that “[t]here is much more to it.” Defendant argues that he testified before

           the circuit court that he admitted that he killed the victim after being abused, but that all of

           the facts included in the statement were fabricated by others, which he says is consistent with

           the testimony from his discovery deposition concerning the torture claim, which was

           admitted into evidence by the circuit court at his hearing. However, as the State points out, it

           is not only these two places where defendant made representations under oath about the

           statement. For instance, defendant attached an affidavit to his habeas corpus petition in

           which he stated that he did not make an incriminating statement when he spoke with

           Detective Cummings. Thus, there is a basis in the record for the circuit court’s finding and

           we cannot find that it was against the manifest weight of the evidence.


                                                       44
        No. 1-14-0030


¶ 110         Next, defendant argues that the circuit court erroneously found that “[i]t should be noted

           that [the] final statement made by Mr. Christian minimizes his actions.” Defendant argues

           that the only thing arguably “minimizing” in the statement is the statement that defendant

           was sorry. However, defendant overlooks the fact that his statement makes the victim into the

           aggressor, indicating that she was the one who retrieved a knife from the kitchen. “It is

           unlikely that a person whose will was overborne would be unable to resist confessing, yet at

           the same time attempt to mitigate the effect of a confession.” People v. Kincaid, 87 Ill. 2d
107, 120 (1981). Thus, we cannot find that the circuit court’s finding was erroneous or

           against the manifest weight of the evidence.

¶ 111         Finally, defendant challenges the circuit court’s finding that “no credible evidence exists

           that Mr. Christian was ever slapped before he gave his final version of the events leading up

           to the murder” and its ultimate conclusion that “there is absolutely no credible evidence that

           Darryl Christian is entitled to any relief whatsoever on his claim of torture.” Defendant

           argues that he has continually maintained that he was abused by the police since 1990 and

           that his testimony at the evidentiary hearing was unrebutted. Defendant also argues that his

           testimony that the written statement was fabricated was corroborated by inconsistencies

           between the statement and the actual facts, pointing to examples such as the number of stab

           wounds. While defendant is correct that Detective Cummings was not called to testify before

           the circuit court, a transcript of his testimony from defendant’s suppression hearing was

           admitted into evidence. In that transcript, Detective Cummings testified that he did not strike

           defendant. Thus, defendant’s testimony was not unrebutted. Furthermore, “the reviewing

           court does not retry the defendant, and the trier of fact remains responsible for making

           determinations regarding the credibility of witnesses, the weight to be given their testimony,


                                                       45
        No. 1-14-0030


           and the reasonable inferences to be drawn from the evidence.” People v. Ross, 229 Ill. 2d
255, 272 (2008). We cannot find that the circuit court’s determination that defendant was not

           credible was against the manifest weight of the evidence.

¶ 112                                         CONCLUSION

¶ 113         For the reasons set forth above, we affirm the circuit court’s dismissal of defendant’s

           claim for relief under the Act. Collateral estoppel did not apply to the Commission’s finding

           and the circuit court’s conclusion that defendant was not entitled to any relief was not against

           the manifest weight of the evidence.

¶ 114         Affirmed.




                                                       46